Citation Nr: 0412524	
Decision Date: 05/13/04    Archive Date: 05/19/04	

DOCKET NO.  99-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability, to 
include degenerative disc disease of the cervical spine and 
cervical syringomyelia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from August 1977 to May 1982 
and from December 1983 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board remanded the appeal for additional development in 
March 2001.  


FINDING OF FACT

The veteran's neck disability, to include degenerative disc 
disease of the cervical spine and cervical syringomyelia is 
not related to his active service.


CONCLUSION OF LAW

Neck disability, to include degenerative disc disease of the 
cervical spine and cervical syringomyelia, was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pellegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of the Pellegrini, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was a harmless error for the reasons specified 
below.  

In the present case a substantially complete application was 
received in October 1997.  Thereafter, in a rating decision, 
dated in July 1999, the claim was denied.  Only after that 
rating decision was promulgated did the AOJ, in April 2002, 
April 2003, and August 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the law as found by the Court in 
Pellegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pellegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, which largely nullifies the purpose of 
the notice and, as such, prejudice the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pellegrini.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was nonprejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, a lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant.")

In light of these two findings of prejudice, the Board finds 
that the Court in Pellegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
preinitial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives a VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pellegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Court shall "take into account 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veteran's 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pellegrini for 
the appellant to overcome.  See Pellegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2002 and 
April and August 2003 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided to the 
AOJ prior to the most recent transfer and certification of 
the appellant's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant 
simultaneous with the second notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pellegrini, to decide 
the appeal would not be prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any initial failure to provide all four 
is harmless error.

The veteran's representative has argued that additional 
remand is required to make further attempt to search for any 
additional service medical records and to obtain a new 
medical opinion.  The record reflects that the February 2003 
VA fee-basis examination report, and March 2003 addendum 
thereto, are responsive to the Board's previous request, and 
reflect that the examiner had reviewed the veteran's records.  
Further, the record indicates that a May 2002 response from 
the National Personnel Records Center reflects that the 
veteran's personnel records were provided and that there are 
no other service medical records on file.  The record 
reflects that the veteran's service medical records include 
the report of a June 1989 service examination as well as a 
July 1989 medical evaluation board report, and an August 1989 
physical evaluation board report.  The veteran has been 
afforded VA examinations and all treatment records that have 
been indicated to exist have been obtained.  There is no 
indication that any additional relevant evidence exists that 
could be obtained.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he has a neck disability, to include 
degenerative disc disease of the cervical spine and cervical 
syringomyelia that are related to his active service.  The 
veteran, as a lay person, does not have sufficient medical 
expertise to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's opinion regarding etiology will not 
be accorded any probative weight.

Service medical records, relating to the veteran's first 
period of active service, do not reflect any pertinent 
complaint or finding.  December 1987 service medical records 
reflect that the veteran was seen with complaints of pain 
radiating from the back of his neck to his shoulder blades.  
He reported that this started with a gradual onset in late 
November, and that there was no history of trauma.  The 
impression was cervical radiculopathy.  The veteran continued 
to be seen with complaints of neck pain in January 1988.  A 
CT scan of the cervical spine from the midportion of 
C4 through C7 was interpreted as normal.  

The report of a June 1988 service examination does not 
indicate any complaints or findings with respect to the 
veteran's cervical spine.  

A service hospital discharge summary, relating to a period of 
hospitalization in March and April 1989, does not reflect any 
complaints regarding the veteran's neck.  On examination his 
neck was supple and nontender.  

The report of a June 1989 service medical evaluation board 
examination notes that the veteran had a history of previous 
neck pain with thoracic outlet syndrome suspected, but the 
etiology was unclear.  A June 1989 service examination notes 
that the veteran had a previous medical board examination.  
The report reflects that the veteran had a history of chronic 
neck pain that was currently asymptomatic which was judged to 
be anxiety related.  

An August 1989 service physical evaluation board report, and 
a final service hospital discharge report reflect that the 
veteran had a conversion disorder that was manifesting as 
various symptoms, including neck pain.  

The reports of January 1990, May 1991, and January 1993 VA 
examinations, as well as an August 1990 VA hospital record 
and VA treatment records in 1990 through 1991, reflect the 
veteran's complaints relating to his low back, but do not 
indicate any complaints relating to his neck.  

The report of an October 1995 private MRI reflect that the 
veteran had cervical cord syrinx and spinal stenosis with 
associated disc bulges at C3-4 and C4-5 with definite cord 
atrophy at C3-4. 

A VA hospital discharge summary, relating to a period of 
hospitalization from October to November 1996, reflects 
diagnoses including post-traumatic syrinx at C6 and central 
herniated disc at C3-4 and C4-5 based on an MRI of the 
veteran's cervical spine.

The report of a March 1999 VA examination reflects that the 
veteran had degenerative disc disease of the cervical spine 
and cervical syringomyelia.  The examiner noted that 
syringomyelia could occur spontaneously or after trauma, but 
the examiner was unable to find any record of trauma to the 
veteran's cervical spine during his active service that could 
result in post-traumatic syrinx.  

The report of a February 2003 VA fee-basis examination 
reflects that the examiner had completed a thorough review of 
the veteran's claims file.  The assessment was that the 
veteran's neck disability, including degenerative disease of 
the cervical spine and cervical syringomyelia had a 
documented onset after the veteran's discharge from active 
service.  Any relationship to service was conjectural and 
there was no documentation to support such a relationship.  A 
March 2003 addendum reflects that it was less than likely, 
that is less than a 50 percent probability, that degenerative 
disease of the cervical spine and cervical syringomyelia were 
due to or the result of active service.  

The veteran's representative has submitted a page from Cecil 
Textbook of Medicine regarding syringomyelia.  The 
introduction of this indicates that while most cases are 
congenital in origin, others are caused by trauma.

Based on a thorough review of the evidence of record the 
Board concludes that there is no competent medical evidence 
which indicates that the veteran had a neck disability, to 
include degenerative disc disease of the cervical spine and 
cervical syringomyelia during his active service.  Rather, 
the competent medical evidence indicates that the veteran had 
complaints of neck pain during active service, but an 
inservice CT scan was indicated to be normal, and the final 
conclusion, during service, was that the neck pain was 
related to the veteran's conversion reaction.  

The veteran's representative has argued that the inservice CT 
scan only addressed C4 through C7, and was not diagnostic for 
any abnormality above that level.  However, the Board 
observes that the MRIs in 1995 and 1996 reflect that there 
was disc bulge at C4-5 and this was not shown during service.  
Therefore, it is clear that there was a change in the 
findings between active service and 1995.  

There is no competent medical evidence indicating that the 
veteran's currently manifested neck disability, to include 
degenerative disc disease of the cervical spine and cervical 
syringomyelia are related to his active service.  Rather, all 
of the competent medical evidence during service indicates 
that the veteran did not have a neck disability, to include 
degenerative disc disease of the cervical spine and cervical 
syringomyelia, during service.  All of the post service 
competent medical evidence indicates that the veteran did not 
have an onset of any neck disability during service, and that 
the currently manifested neck disability, to include 
degenerative disc disease of the cervical spine and cervical 
syringomyelia, are not related to his active service, but 
rather had their onset after his active service.  The medical 
text submitted does not provide any support for a conclusion 
that the veteran's currently manifested neck disability had 
its onset during the veteran's active service.  In the 
absence of any competent medical evidence supporting the 
veteran's claim, and all competent medical evidence, both 
during service and after service, being against his claim, a 
preponderance of the evidence is against the claim for 
service connection for a neck disability to include 
degenerative disc disease of the cervical spine and cervical 
syringomyelia.


ORDER

Service connection for a neck disability, to include 
degenerative disc disease of the cervical spine and cervical 
syringomyelia, is denied.  



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



